      6:19-cv-00063-RAW Document 2 Filed in ED/OK on 02/21/19 Page 1 of 5




                              UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF OKLAHOMA

SHIRLEY COMBS,                                   )
                                                 )
                Plaintiff,                       )
                                                 )
        v.                                       )       No.   19-CV-63-KEW
                                                 )
CAPITAL ONE BANK (USA), N.A.,                    )
                                                 )
                Defendant.                       )

                                          COMPLAINT

        NOW COMES Plaintiff, SHIRLEY COMBS (“Plaintiff”), by her attorneys, and hereby

alleges the following against CAPITAL ONE BANK (USA), N.A. (“Defendant”):

                                        Nature of the Action

        1.      Plaintiff’s Complaint arises under the Telephone Consumer Protection Act

(“TCPA”), 47 U.S.C. § 227 et seq., and invasion of privacy.

                                      Jurisdiction and Venue

        2.      This Court has subject matter jurisdiction pursuant to 28 U.S.C. § 1331, 28 U.S.C.

§ 1367, and 47 U.S.C. § 227.

        3.      Venue is proper pursuant to 28 U.S.C. 1391(b)(1) as the conduct giving rise to

this action occurred in this district, as Plaintiff resides in this district and Defendant transacts

business in this district.

                                               Parties

        4.      Plaintiff is a natural person residing in Antlers, Oklahoma.

        5.      Defendant is a business entity with headquarters located in McLean, Virginia.
      6:19-cv-00063-RAW Document 2 Filed in ED/OK on 02/21/19 Page 2 of 5



       6.      Defendant acted through its agents, employees, officers, members, directors,

heirs, successors, assigns, principals, trustees, sureties, subrogees, representatives, and insurers

                                         Factual Allegations

       7.      Defendant has been placing calls to telephone number (580) 209-29XX.

       8.      Telephone number (580) 209-29XX has been assigned to Plaintiff’s cellular

telephone.

       9.      These telephone calls are not for emergency purposes.

       10.     These telephone calls were in connection with an alleged credit card debt.

       11.     The alleged debt arises from transactions which were used primarily for personal,

family, and/or household purposes.

       12.     Upon information and good faith belief, and in light of the frequency, number,

nature, and character of these calls, and based on Defendant’s representations to Plaintiff,

Defendant used an automatic telephone dialing system or artificial or prerecorded voice to call

Plaintiff’s cell phone.

       13.     On or about May 14, 2018, Plaintiff spoke with one of Defendant’s employees.

       14.     Plaintiff instructed Defendant’s employee to stop calling her cell phone.

       15.     Defendant continued to use an automatic telephone dialing system to call

Plaintiff’s cell phone after May 14, 2018.

       16.     Plaintiff estimates that between May 15, 2018, and December 10, 2018,

Defendant called her cell phone at least 177 times.

       17.     Defendant did not have Plaintiff’s express consent to use an automatic telephone

dialing system to place these calls.




                                                  2
      6:19-cv-00063-RAW Document 2 Filed in ED/OK on 02/21/19 Page 3 of 5



       18.       Plaintiff recalls hearing prerecorded messages used by Defendant when it made

calls to her cell phone.

       19.       Defendant knew that it did not have Plaintiff’s express consent to use an

automatic telephone dialing system to place these calls.

       20.       Defendant voluntarily, knowingly, and/or willfully placed these calls.

       21.       Plaintiff was severely interrupted, unduly inconvenienced, and mercilessly

harassed by Defendant’s unauthorized phone calls.

       22.       As a result of Defendant’s unauthorized phone calls, Plaintiff suffered emotional

distress including anxiety, stress, frustration, shame, lack of sleep, lack of concentration, and fear

of answering her telephone.

                                            COUNT I
                   Defendant Violated the Telephone Consumer Protections Act

       23.       Plaintiff repeats, reiterates and incorporates by reference into this cause of action

the allegations set forth above with the same force and effect as if the same were set forth at

length herein.

       24.       Defendant’s actions alleged supra constitute numerous violations of the TCPA,

entitling Plaintiff to an award of $500.00 in statutory damages for each and every violation

pursuant to 47 U.S.C. § 227(b)(3)(B).

       25. Defendant’s actions alleged supra constitute numerous and multiple knowing and/or

willful violates of the TCPA, entitling Plaintiff to an award of $1500.00 in statutory damages for

each and every violation pursuant to 47 U.S.C. § 227(b)(3)(B) and 47 U.S.C. § 227(b)(3)(C).

Defendant willfully used an automatic telephone dialing system to call Plaintiff’s cell phone.




                                                   3
      6:19-cv-00063-RAW Document 2 Filed in ED/OK on 02/21/19 Page 4 of 5



                                             COUNT II
                           Invasion of Privacy – Intrusion Upon Seclusion

    26.      Plaintiff repeats, reiterates and incorporates by reference into this cause of action the

allegations set forth above with the same force and effect as if the same were set forth at length

herein.

    27.      Plaintiff had a reasonable expectation of privacy in her solitude, seclusion, private

concerns and affairs.

    28.      Defendant interfered, physically or otherwise, with the solitude, seclusion and private

concerns of Plaintiff by repeatedly and unlawfully calling Plaintiff’s cell phone without

authorization after she instructed it to stop.

    29.      Defendant’s conduct resulted in multiple intrusions and invasions of privacy, which

would be highly offensive or objectionable to a reasonable person in that position.

    30.      Plaintiff has suffered actual damages as a direct and proximate result of Defendant’s

Intrusion.

                                            Prayer for Relief

          WHEREFORE, Plaintiff prays that judgment be entered against the Defendant for the

following:

          31. Statutory damages of $500.00 for each and every violation of the TCPA pursuant to

                 47 U.S.C. § (b)(3)(B);

          32. Statutory damages of $1500.00 for each and every knowing and/or willful violation

                 of the TCPA pursuant to 47 U.S.C. § (b)(3)(b) and 47 U.S.C. § (b)(3)(C);

          33. Equitable relief to prevent further invasions of Plaintiff’s privacy;

          34. All actual, compensatory, punitive, and other damages to which Plaintiff is entitled;

          35. Award reasonable attorneys’ fees, litigation expenses and costs; and



                                                    4
     6:19-cv-00063-RAW Document 2 Filed in ED/OK on 02/21/19 Page 5 of 5



       36. Any other relief that this Honorable Court deems appropriate.


                                                   Respectfully submitted,

Dated: February 21, 2019                           /s/ Adam T. Hill
                                                   Adam T. Hill
                                                   KROHN & MOSS, LTD.
                                                   10 N. Dearborn St., 3rd Fl.
                                                   Chicago, Illinois 60602
                                                   Telephone: 312-578-9428
                                                   Telefax: 866-861-1390
                                                   ahill@consumerlawcenter.com

                                                   Taylor M. Tieman
                                                   Krohn & Moss, Ltd.
                                                   1112 Ocean Drive, Suite 301
                                                   Manhattan Beach, CA 90266
                                                   Tel: (323) 988-2400 x 254
                                                   Fax: (866) 861-1390
                                                   ttieman@consumerlawcenter.com

                                                   Attorneys for Plaintiff




                                               5
